Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2005

USA v. Byock
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2726




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Byock" (2005). 2005 Decisions. Paper 1208.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1208


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 04-2726
                                  ________________

                            UNITED STATES OF AMERICA


                                            v.

                                MATTHEW BYOCK;
                                  THEA BYOCK,
                                          Appellants
                      ____________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                              (D.C. Civ. No. 02-cv-02790)
                     District Judge: Honorable Stanley R. Chesler
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                    May 2, 2005

             BEFORE: ALITO, SMITH and BECKER, CIRCUIT JUDGES

                                 (Filed: May 11,2005 )


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Matthew and Thea Byock appeal from the District Court’s order granting summary

judgment in favor of the United States. We will affirm.
       In June 2002, the United States filed a complaint in the District Court, pursuant to

26 U.S.C. § 7403, to reduce to judgment unpaid federal income tax assessments against

Matthew and Thea Byock for the taxable years 1991-1999. The Byocks filed several

motions to dismiss, but the motions were denied. After discovery was completed, the

United States filed a motion for summary judgment, which the District Court granted.

The Byocks timely appealed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a

motion for summary judgment is plenary. Coolspring Stone Supply, Inc. v. Am. States

Life Ins. Co., 10 F.3d 144, 146 (3d Cir. 1993). A grant of summary judgment will be

affirmed if “there is no genuine issue as to any material fact and [] the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). “We review the facts in

the light most favorable to the party against whom summary judgment was entered.”

Coolspring, 10 F.3d at 146. Defeating a motion for summary judgment requires the

non-moving party to “make a showing sufficient to establish the existence of [each]

element essential to that party’s case, and on which that party will bear the burden of

proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       An assessment of taxes by the Commissioner of the IRS is presumptively correct.

See United States v. Vespe, 868 F.2d 1328, 1331 (3d Cir. 1989); see also United States v.

Janis, 428 U.S. 433, 440-41 (1976). Here, the United States submitted certified copies of

the IRS assessments against the Byocks. The Byocks offered no evidence to suggest that

the assessments were incorrect or to otherwise dispute the assessments. The District

                                             2
Court concluded that the certified documents were sufficient to support granting the

motion for summary judgment. We agree. On appeal, as in the District Court, the

Byocks do not dispute that they owe the back taxes. Instead, they focus solely on their

belief that this complaint was filed as a personal vendetta and that the IRS made these

assessments only after Matthew Byock reported an IRS employee to the District

Director’s Office.1 This allegation has no bearing on the Byocks’ liability for taxes owed.

       For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment in favor of the United States.




  1
    In their answer to the United States complaint, the Byocks raised additional
arguments. These issues were not raised on appeal and, therefore, are considered waived.
See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993).